Name: Council Regulation (EEC) No 1623/91 of 13 June 1991 amending Regulations (EEC) No 1035/72, (EEC) No 2240/88 and (EEC) No 1121/89 as regards the intervention thresholds mechanism in the fresh fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural structures and production
 Date Published: nan

 No L 150/ 8 Official Journal of the European Communities 15 . 6 . 91 COUNCIL REGULATION (EEC) No 1623 /91 of 13 June 1991 amending Regulations (EEC) No 1035 /72, (EEC) No 2240/88 and (EEC) No 1121 /89 as regards the intervention thresholds mechanism in the fresh fruit and vegetables sector 2240/ 88 of 19 July 1988 fixing , for peaches , lemons and oranges , the rules for applying Article 16b of Regulation (EEC) No 1035 /72 on the common organization of the market in fruit and vegetables ( 8 ), as amended by Regulation (EEC) No 1521 / 89 ( 9 ), and by Articles 1 and 2 of Council Regulation (EEC) No 1121 / 89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers ( 10 ); whereas for tomatoes , an intervention threshold should be fixed at the level fixed by Commission Regulation (EEC) No 1388 /90 of 23 May 1990 fixing the intervention threshold for cauliflowers , peaches , nectarines , lemons , tomatoes and apples for the 1990 / 91 marketing year (n ) and , as regards the system of price reductions for overruns, at the levels fixed by Regulation (EEC) No 1197/90 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 3920 /-90 ( 2 ), and in particular Article 16b (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), HAS ADOPTED THIS REGULATION:Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Articles 16 (3a), 16a and 16b of Regulation (EEC) No 1035 /72 introduce intervention thresholds for tomatoes , satsumas , Clementines , mandarins and nectarines and for peaches , lemons, oranges , apples and cauliflowers; Whereas specific measures for the application of the intervention thresholds during the 1989 /90 and 1990 / 91 marketing years were laid down by Regulations (EEC) No 1122/ 89 ( 6 ) and (EEC) No 1197/ 90 ( 7 ) to take account , firstly , of the commencement of the second phase of the accession of Spain on 1 January 1990 and, secondly , of the commencement of the second stage of the accession of Portugal on 1 January 1991 ; Whereas from 1 January 1991 , which is the date of commencement of the second . stage of the accession of Portugal , the intervention thresholds mechanism applies to the whole of the Community; whereas steps should be taken to adapt to this new situation , firstly , the intervention threshold and the system of price reductions for overruns fixed for tomatoes by Article 1 6 (3a ) of Regulation (EEC) No 1035 /72 and, secondly , the system of price reductions for overruns fixed for the other products by Article 16a of that Regulation , by Article 2 of Council Regulation (EEC) No Article 1 Regulation (EEC) No 1035 /72 is hereby amended as follows : 1 . In Article 16 (3a), the first subparagraph shall be replaced by the following : '3a . Where , in the case of tomatoes , the quantities which have been the subject of intervention measures pursuant to Articles 15 and 19a in the course of a given marketing year exceed 599 300 tonnes , the basic and buying-in prices fixed for the followingmarketing year in respect of this product in accordancewith the criteria laid down in paragraphs 2 and 3 shall be reduced by 1 % for every 30 800 tonnes in excess ot that quantity, The application of this provision may not, however , result in a reduction of more than 20 % in those prices.' 2 . In Article 16a ( 1 ), the first subparagraph shall be replaced by the following : 'Where, in a given marketing year, the quantities of satsumas , Clementines , mandarins and nectarines which are the subject of intervention measures pursuant to Articles 15 , 15b , 19 and 19a exceed the threshold defined in paragraph 2 , the basic and buying-in prices fixed for the following marketing year pursant to the criteria laid down in article 16 (2 ) and (3 ) shall be reduced by 1 % for each : (*) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 2 ) OJ No L 375 , 31 . 12. 1990 , p. 17 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 76 . ( 4 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal ) . ( s ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal ). ( «) OJ No L 118 , 29 . 4 . 1989 , p. 23 . ( 7 ) OJ No L 119 , 11 . 5 . 1990 , p. 57. ( 8 ) OJ No L 198 , 26 . 7 . 1988 , p. 9 . ( ») OJ No L 149 , 1 . 6 . 1989 , p. 1 . ( 10 ) OJ No L 118 , 29 . 4 . 1989 , p. 21 . (") OJ No L 133 , 24 . 5 . 1990 , p. 39 . 15 . 6 . 91 Official Journal of the European Communities No L 150 / 9 Article 3 Regulation (EEC) No 1121 / 89 is hereby amended as follows: 1 . Article 1 (3 ) shall be replaced by the following: '3 . The overrun referred to in paragraph 2 shall result , for the followingmarketing year, in a reduction in the basic and buying-in prices of 1 % for every 79 600 tonnes by which the threshold is exceeded .' 2 . Article 2 (3 ) is replaced by the following : '3 . The overrun referred to in paragraph 2 shall result , for the following marketing year, in a reduction in the basic and buying-in prices of 1 % for every 18 700 tonnes by which the threshold is exceeded .'  3 100 tonnes in the case of satsumas,  8 100 tonnes in the case of Clementines,  3 000 tonnes in the case of mandarins ,  3 000 tonnes in the case of nectarines, by which the quantity specified in paragraph 2 is exceeded.' Article 2 Article 2(1 ) of Regulation (EEC) No 2240/ 88 is hereby replaced by the following: '1 . Where , during a marketing year , the quantities of peaches , lemons or oranges bought in exceed the thresholds laid down in accordance with Article 1 , the basic and buying-in prices fixed for those products for the following marketing year shall be reduced by 1 % for each :  23 000 tonnes in the case of peaches ,  11 200 tonnes in the case of lemons,  37 700 tonnes in the case of oranges , by which the threshold is exceeded .' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 13 June 1991 . For the Council The President A. BODRY